DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian K. Prewitt on 11/01/2021.

The application has been amended as follows: 

Amendments to the Claims:
1. (Previously Presented) A drive circuit comprising: 
an input configured to receive an input signal representing audio information and haptic information; 
an audio output amplifier comprising an audio recovery portion for recovering the audio information from the input signal, the audio output amplifier configured to generate an audio drive signal based on the audio information represented in the input signal and output the audio drive signal to an audio output transducer; and 


2. - 4. (Previously Cancelled)

5. (Previously Presented) The drive circuit as claimed in claim 1, wherein the haptic recovery portion is configured to derive the haptic information from a designated portion of the input signal.

6. (Previously Presented) The drive circuit as claimed in claim 5, wherein the designated portion comprises at least one carrier frequency of the input signal.

7. (Previously Cancelled)

8. (Previously Presented) The drive circuit as claimed in claim 6 wherein the designated portion is spread across a plurality of different carrier frequencies of the input signal.



10. (Previously Presented) The drive circuit as claimed in claim 1, wherein the input signal is carried by a single channel, and wherein the channel may be an audio channel.

11. - 13. (Previously Cancelled)

14. (Previously Presented) The drive circuit as claimed in claim 1, further comprising a first filter configured to receive the input signal, to filter the audio information comprised in the input signal and to output a filtered signal to the haptic output amplifier.

15. (Previously Presented) The drive circuit as claimed in claim 1, further comprising a second filter configured to receive the input signal, to filter the haptic information comprised in the input signal and to output a filtered signal to the audio output amplifier.

16. (Previously Presented) The drive circuit as claimed in claim 1, wherein the haptic information represents one or more of a magnitude of a haptic signal to be output by the haptic output transducer and a direction of the haptic signal to be output by the 

17. - 18. (Previously Cancelled)

19. (Previously Presented) The drive circuit as claimed in claim 1, further comprising a transformation unit, wherein the transformation unit is configured to receive the haptic drive signal and to modify the haptic drive signal based on one or more characterisation parameters to generate a modified haptic drive signal, wherein the characterisation parameters represent data relating to one or more of: a mounting position of the haptic output transducer, one or more characteristics of the haptic output transducer and one or more characteristics of a host device.

20. (Previously Presented) The drive circuit as claimed in claim 1, wherein the input signal is a first input signal and wherein the drive circuit is configured to receive the first input signal and a second input signal, the haptic information being carried on a portion of either or both of the first and second input signals.

21. - 31. (Previously Cancelled)

32. (Previously Presented) A system comprising the drive circuit as claimed in claim 1 and further comprising: 


33. - 36. (Previously Cancelled)

37. (Currently Amended) A system comprising the drive circuit as claimed in claim 1 and a signal processor configured to output a mixed signal via a single channel, the mixed signal comprising i) an audio signal to be output by [[an]] said audio output transducer and ii) a haptic signal to be output by said haptic output transducer.

38. (Previously Presented) The drive circuit as claimed in claim 1, wherein the haptic information defines a pulse signal or waveform for driving said haptic output transducer.

39. (Previously Presented) The drive circuit as claimed in claim 1, further comprising a transformation unit, wherein the transformation unit is configured to receive the haptic drive signal representing the haptic information derived by the haptic amplifier and to modify the haptic drive signal based on one or more characterisation parameters in order to generate a modified haptic drive signal.

40. (Currently Amended) The drive circuit as claimed in claim 1, comprising [[a]] the haptic recovery portion for recovering the haptic information from a designated 
is spread across a plurality of different carrier frequencies of the channel; or
comprises one or more carrier frequencies of the channel above 16kHz.

41. (Currently Amended) The drive circuit as claimed in claim 1, wherein: 
the haptic output amplifier is configured to monitor operation of the haptic output transducer by monitoring a voltage the operation of the haptic output transducer; or 
the haptic output amplifier is configured to buffer a haptic waveform based on the haptic information, and the drive circuit is configured to cause haptic playback to commence based on the buffered haptic waveform when a corresponding audio sync marker is detected in the audio information.

Allowable Subject Matter
Claims 1, 5-6, 8-10, 14-16, 19-20, 32 and 37-41 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In regard to independent Claim 1, prior arts of records, either singularly or in combination, do not teach or suggest the combination of claimed elements including "A drive circuit comprising: an input configured to receive an input signal representing audio information and haptic information; an audio output amplifier comprising an audio recovery portion for recovering the audio information from the input signal, the audio output amplifier configured to generate an audio drive signal based on the audio information represented in the input signal and output the audio drive signal to an audio output transducer; and a haptic output amplifier comprising a haptic recovery portion for recovering the haptic information from the input signal, the haptic output amplifier configured to generate a haptic drive signal for driving a haptic output transducer based on the haptic information represented in the input signal and output the haptic drive signal to the haptic output transducer" when interpreted as a whole in the claim.
Yliaho (US 2016/0004311 A1, published on 01/07/2016), hereinafter Yliaho'311 discloses that an input configured to receive at least one master signal (carried by a single channel, e.g., frequency combining, temporal combining, or multiple channels, e.g., channel combining) comprising a haptic signal part and an audio signal part, wherein the haptic signal part is to be output or routed to the piezoelectric actuators for generating the haptic or tactile feedback on a display; and the audio signal part is to be output or routed to a headset or headphones actuator for generating an acoustic wave heard by the user of the headphones (Yliaho'311, ABSTRACT; ¶¶ [0018] and [0088]).  Yliaho'311 further discloses that the stream post-processor configured to separate the master signal into at least two signal types, e.g., audio and haptic signals, wherein the stream post-processor 313 comprises band pass filtering to select at specific bands; 
Yliaho (US 2015/0061846 A1, published on 03/05/2015), hereinafter Yliaho'846 discloses that the filter 402 can be configured to separate the combined audio signal into an audio feedback component signal and a tactile feedback component signal by a low-pass/high-pass filter or band-pass filter to separate the tactile frequencies (implemented as pseudo-audio frequencies of a specific frequency range) from the audio frequencies of the combined audio signal (Yliaho'846, ¶ [0106]).
Yliaho (US 2015/0234464 A1, published on 08/20/2015), hereinafter Yliaho'464 discloses an amplifier 206 configured to receive the audio/tactile signal from the audio/tactile signal decoder 204, and the amplifier 206 can be configured to generate a driving current (or in general a driving signal for the actuator/transducer) and output the driving current to an actuator/transducer (Yliaho'464, FIGS. 3-5; ¶¶ [0229]-[0234] and [0255]).
Robert et al. (US 2018/0067557 A1, filed on 08/28/2017) discloses a system and a method for generating tactile outputs (Robert, ¶ [0002]), wherein the tactile output module includes: (1) haptic feedback controller 161 which is coupled to a plurality of tactile output generators, and selects one or more tactile output generators of the plurality of tactile output generators and sends waveforms to the selected one or more tactile output generators for generating tactile outputs; (2) amplifier 163 which receives waveforms from haptic feedback controller 161 and amplifies the waveforms prior to sending the amplified waveforms to tactile output generator 167 in accordance with a 1; (3) sensor 169 which detects states or state changes (e.g., mechanical position, physical displacement, movement,  current and/or voltage) of tactile output generator 167 or one or more components of tactile output generator 167 (e.g., one or more moving parts, such as a membrane, used to generate tactile outputs) and in accordance with the information provided by sensor 169 about the state of tactile output generator 167, haptic feedback controller 161 adjusts the waveforms output from haptic feedback controller 161, which sent to tactile output generator 167, optionally via amplifier 163 (Robert, 161, 163, 167, and 169 in Figure1C; ¶¶ [0183]-[0186]).  Robert further discloses that generate tactile outputs based on states of tactile output generators, e.g., an inactive state, a pre-warm state, or an active state, and in accordance with latency associated with generating tactile outputs, tactile output generator 167/5121 generates tactile outputs after a period of time after a tactile output trigger is received by tactile output controller 161/5120, wherein the period of time between receipt of a tactile output trigger and generation of a corresponding tactile output varies in accordance with a state of tactile output generator; i.e., determine latency based on states of tactile output generators, e.g., an inactive state, a pre-warm state, or an active state, and then adjusts the control signal with proper amount of 
Quigley et al. (US 2013/0038792 A1, published on 02/14/2013) discloses a system and a method for generating haptic data (Quigley, ABSTACT), wherein the host computer system 205 may have a buffer that is configured to process each stream; a video buffer 214, an audio buffer 218 and a haptic buffer 222 may be configured to receive the three packetized streams (e.g. video stream 213, audio stream 217, and haptic stream 221) of data and decode the three streams of data; the time alignment queue 223 includes delaying a fast data stream until the slowest data steam gets into the queue, and matching the video, audio, and haptic data according to timestamps (i.e., sync. marker); e.g., the time alignment queue 223 may delay the processing of the audio and haptic data packets until the video packet with the same timestamp (syn. Market) arrives in the queue; i.e., when haptic data is the fastest data streams entered into queue,  the time alignment queue 223 may delay the processing of the haptic data packets until the audio/video packet with the same timestamp arrives in the queue to output data streams in synchronized manner (Quigley, FIG. 2; ¶¶ [0046]-[0047]; Claim 6).
Umminger, III (US 2015/0325116A1, filed on 05/09/2014) discloses audio and haptic technology employed by computer (Umminger, III, ¶ [0003]), wherein the signals are split into two paths: one path will provide audio output to the headphone speakers, 
Bau et al. (US 2014/0139327 A1, published on 05/22/2014) discloses a system and a method for producing tactile signal (Bau, ¶ [0001]), wherein using a feedback loop, the measured current is compared to a reference current to determine if the correct tactile sensation is perceived by the user, and as the impedance changes, the current driver detects the resulting change in the signal’s current and adjusts the voltage amplitude of the generated tactile signal in order to match the measured current to the reference current (Bau, ABSTRACT).  Bau further discloses the signal generator dynamically adjusts the signal amplitude depending on the varied impedances, and the current sensor 1235 forwards the average current along the feedback loop 1240 to the tactile signal selector 1210 which uses the average current to adjust the tactile signal, and thus, compensate for dynamically changing impedances (Bau, FIGS. 12A-B and 13: ¶¶ [0096], [0098], [0102], and [0105]-[0109]).
YOKOYAMA et al. (US 2019/0196596 A1, filed on 04/06/2017) discloses an information processing device, an information processing method, and a program capable of dynamically changing output intensities of a plurality of tactile stimulus units adaptively to positional information (YOKOYAMA, ABSTRACT; ¶¶ [0099]-[0103]).
Macours (US 2017/0169674 A1, filed on 12/08/2016) disclose a system and a method of controlling a haptic feedback element (e.g., an eccentric rotating mass vibrator motor, a linear residence actuator, or other electrodynamic haptic feedback element) for a mobile device in accordance with the operating states of either of the 
Doy et al. (US 2010/0141408 A1, published on 06/10/2010) discloses that a summing circuit 50 sums the audio signal A1 and the haptic signal H1 to form a combined signal, wherein the combined signal is input to the drive element driver circuit 60, including an amplifier 62 and an output stage 64, which outputs the driving signal used to drive a drive element 70 (Doy, FIGS. 4-5; ¶¶ [0035] and [0037]).
Lin et al. (US 2018 / 0255411 A1, filed on 05/03/2018) discloses that signal processing components 260 deliver a low pass filtered signal to the haptic device that is mono in nature but derived from both channels of the stereo audio signal, and amplify the mono signal to derive haptic device 240 as well as to amplify the right audio channel that drives the driver in the right ear cup and amplify the left audio channel that drives the left audio cup via passive filter 325, amplifier 320, and processor 350 (Lin, FIGS. 2-3; ¶¶ [0051], [0068], [0070]-[0072], and [0074]).
SEILER (US 2019/0069088 A1, filed on 03/02/2017) discloses that audio receiver 324 receives the audio signal provided by the audio input 312 and then provides the audio signal to a splitter 326 for splitting the audio signal into two signals: the first signal is provided to a first digital signal processor (DSP) 328 and then the processed signal is provided to an amplifier 330 for providing the amplified audio signal to the one or more audio output devices 314; the second signal is provided to a second 
However, closest arts of records, as discussed above, singly or in combination do not teach or suggest at least following features "an input signal representing audio information and haptic information; an audio output amplifier comprising an audio recovery portion for recovering the audio information from the input signal, the audio output amplifier configured to output the audio drive signal to an audio output transducer; a haptic output amplifier comprising a haptic recovery portion for recovering the haptic information from the input signal, the haptic output amplifier configured to output the haptic drive signal to the haptic output transducer" when combining with all other limitations as a whole in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                             
/REZA NABI/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example US 2014/0139327 A1 to Bau et al., published on 05/22/2014, ¶¶ [0096], [0098], and [0102].